Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1/9 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a transmitting unit”, “a calculation unit” and “a communication unit”, and claim 4 recited “a change unit”,there are no adequate description about the “a transmitting unit”, “a calculation unit” and “a communication unit” and “a change unit”
Dependent claims 2-7 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 1/9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a transmitting unit”, “a calculation unit”, “a change unit”, and “a communication unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “a transmitting unit”, claim 4 recited “a change unit”, “a calculation unit” and “a communication unit” are unclear; port control process 140 (port control unit) (specification paragraph p0073).

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-7 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 20140368877) in view of Ooyangi (US 20130084092) and Nakamoto et al. (US 20210333725).

Regarding claim 9, Fukuda teaches a printing system comprising (fig. 1): a printing apparatus (150 in fig. 1); and 
a print management apparatus for managing printing by the printing apparatus (200 in fig. 1), the print management apparatus including a storage unit configured to store information regarding a plurality of print jobs that are received (p0040: A print job analyzing unit 201 analyzes various print jobs received in the printing apparatus 110); a transmitting unit configured to transmit the plurality of print jobs to the printing apparatus (p0043: All print jobs received in the printing apparatus 110 are processed in the print job analyzing unit 201 and the print data rasterizing unit 202 while such information is transmitted to a print queue 203); 
a calculation unit configured to calculate information regarding a temperature adjustment to be made for a fixing unit included in the printing apparatus (p0063: a necessary fixing temperature calculation).
Fukuda does not teach the temperature adjustment being made for printing the plurality of print jobs in a first print sequence; and a communication unit configured to communicate the information regarding the temperature adjustment, wherein in a case where the temperature adjustment satisfies a predetermined condition, the communication unit gives a warning.
Ooyangi teaches the temperature adjustment being made for printing the plurality of print jobs in a first print sequence (p0118: the fixing temperature of the fixing unit 326 is acquired for each page from the temperature control profile and the correction value is calculated. It is possible to improve the accuracy of printing by applying the temperature control profiles updated by using the correction values to the second and the subsequent print jobs); and a communication unit configured to communicate the information regarding the temperature adjustment (p0118), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda, to include the temperature adjustment being made for printing the plurality of print jobs in a first print sequence; and a communication unit configured to communicate the information regarding the temperature adjustment, in order to improve the accuracy of printing.
Fukuda in view of Ooyangi still does not teach wherein in a case where the temperature adjustment satisfies a predetermined condition, the communication unit gives a warning.
Nakamoto teaches wherein in a case where the temperature adjustment satisfies a predetermined condition, the communication unit gives a warning (p0151:claim 6: isplay a warning on the display in a case in which the difference in distance is not equal to or less than the given value after the circuitry executes a given number of times of an adjustment mode…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda in view of Ooyangi, to include wherein in a case where the temperature adjustment satisfies a predetermined condition, the communication unit gives a warning, in order to reduce the difference in image magnification (abstract).

Regarding claim 1, claim 1 is print management apparatus part of claim 9, therefore it is rejected for the same reason as claim 9.

Regarding claim 2, Fukuda in view of Ooyangi and Nakamoto teaches the print management apparatus according to claim 1, wherein the information regarding the temperature adjustment is the number of times of temperature adjustments (Nakamoto: claim 6).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 3, Fukuda in view of Ooyangi and Nakamoto teaches the print management apparatus according to claim 2, wherein the warning is given on the basis of the number of times of temperature adjustments (Namoto: claim 6) and the number of temperature adjustment patterns (Fukuda: p0064: fixing temperature calculation table 601 is used, depending on the respective printing paper types).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 5, Fukuda teaches the print management apparatus according to claim 1, wherein the calculation unit is configured to calculate the information regarding the temperature adjustment on the basis of information regarding paper to be used in printing of the plurality of print jobs and information regarding the printing apparatus (p0064: fixing temperature calculation table 601 is used, depending on the respective printing paper types).

Regarding claim 6, Fukuda teaches the print management apparatus according to claim 5, wherein the information regarding the paper includes a surface property and a basis weight of the paper (p0064: fixing temperature calculation table 601 is used, depending on the respective printing paper types).

Regarding claim 7, Fukuda teaches the print management apparatus according to claim 5, wherein the information regarding the printing apparatus includes a print speed of the printing apparatus and a time taken to change a temperature of the fixing unit (p0046: print speeds, and sizes and types and p0049: to calculate a necessary warm-up time from a current temperature of the fixing unit).

Regarding claim 8, The structural elements of apparatus claim 1 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Ooyangi and Nakamoto as applied to claim 2 above, and further in view of Tsujita (US 20100196042).
Regarding claim 4, Fukuda in view of Ooyangi and Nakamoto does not teach the print management apparatus according to claim 2, further comprising a change unit configured to be capable of changing the first print sequence of the plurality of print jobs, wherein the change unit is configured to change the first print sequence to a second print sequence so as to decrease the number of times of temperature adjustments to be made for printing the plurality of print jobs.

Tsujita teaches the print management apparatus according to claim 2, further comprising a change unit configured to be capable of changing the first print sequence of the plurality of print jobs, wherein the change unit is configured to change the first print sequence to a second print sequence so as to decrease the number of times of temperature adjustments to be made for printing the plurality of print jobs (p0097: Also, the control unit 205 changes the job execution order such that among the jobs awaiting execution…the fixing unit temperature necessary for execution of those respective jobs is the same or similar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukuda in view of Fukuda in view of Ooyangi and Nakamoto, to include change unit configured to be capable of changing the first print sequence of the plurality of print jobs, wherein the change unit is configured to change the first print sequence to a second print sequence so as to decrease the number of times of temperature adjustments to be made for printing the plurality of print jobs, in order to avoid to decrease in job productivity that occurs due to interrupting a job suggested by Tsujita (p0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677